Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 8/16/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.
                   
Claim Objections
Claim 1, 8, 11, 14-15, and 18-19 are objected to because of the following informalities:  Appropriate correction is required.
For claims 1, 8, 14-15, and 18-19, the claim limitation reading “the use identifier” contains a typographical error.  The claim limitation should read as follows: “the user identifier”.
For claims 1, 14, and 18, the claim limitation reading “the contact data stored in associated with the first…” contains a typographical error.  The claim limitation should read as follows: “the contact data stored in association with the first…” or “the contact data stored associated with the first…”
For claim 11, the claim limitation reading “user identifier is generate by…” contains a typographical error.  The claim limitation should read as follows: “user identifier is generated by…”

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 10135 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 18 rejected under 35 U.S.C. 101 as they are drawn to software per se.  While the applicants appear to be attempting to claim an article of manufacturing, which qualifies as one of the four statutory categories of invention, the applicant’s claim language confusedly recites “A computer-program product tangibly embodied in….”.  Examiner notes that a computer-program product is in itself software and software cannot be tangible, therefore, the applicant’s claim language does not clearly show that the product or article of manufacture is comprised by hardware.
The examiner notes that amending by defining the hardware components the apparatus is comprised of, it would overcome the above 35 U.S.C. 101 issues.  Suggestion of amendment is as follows: “A ”
Claims 19-20 rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action.
Relevant references teach:
	Ahmed et al. (NPL: A Survey of COVID-19 Contact Tracing Apps) teaches that The recent outbreak of COVID-19 has taken the world by surprise, forcing lockdowns and straining public health care systems. COVID-19 is known to be a highly infectious virus, and infected individuals do not initially exhibit symptoms, while some remain asymptomatic. Thus, a non-negligible fraction of the population can, at any given time, be a hidden source of transmissions. In response, many governments have shown great interest in smartphone contact tracing apps that help automate the difficult
task of tracing all recent contacts of newly identified infected individuals. However, tracing apps have generated much discussion around their key attributes, including system architecture, data management, privacy, security, proximity estimation, and attack vulnerability. In this article, we provide the first comprehensive review of these much-discussed tracing app attributes. We also present an overview of many proposed tracing app examples, some of which have been deployed countrywide, and discuss the concerns users have reported regarding their usage. We close by outlining potential research directions for next-generation app design, which would facilitate improved tracing and security performance, as well as wide adoption by the population at large.
	Boss et al. (US 2018/0052970 A1) teaches approaches presented herein enable identifying an individual exposed to an illness carried by another individual by securely tracking interactions between individuals and using this information during a public health emergency to alert a public health authority and/or individuals who might be at risk of exposure to an illness. Specifically, a first mobile device of a user detects a second mobile device of another individual via low-energy radio frequency communication. The first device records contact data, including an identification of the second device, a distance between the devices, and a duration that the devices are within a specified distance from one another, and then encrypts and stores this contact data. In response to a public health emergency, the first device conducts an exposure analysis of the stored set of data using distance and duration thresholds to determine if the user came into contact with an individual carrying an illness.
	Jones et al. (US 2022/0014357 A1) teaches various embodiments for securely storing data while an application is executing in a background state. An application can receive a message containing data, wherein the message is received by the application while the application is executing in a background state. The application can then encrypt the data in the message using a public key accessible to the application to generate encrypted data. Next, the application can store the encrypted data in an alternate data store. Subsequently, the application can authenticate a user of the computing device and switch execution to the foreground in response. Then, the application can decrypt a secure data store using an application specific encryption key. Next, the application can decrypt the encrypted data using a respective private key for the public key to generate decrypted data. The application can then store the decrypted data in the decrypted secure data store.
	Miettinen et al. (US 2022/0051808 A1) teaches an automated contact tracing system for anonymously identifying contacts between users includes at least a tracing server; and more than one mobile device or wearable of a user comprising means for short-range proximity communication and means for carrying out a computer program for generating Encounter-Tokens, when one user spent a pre-defined amount of time in a pre-defined proximity range of another user.
	Parthasarathy et al. (US 2017/0209102 A1) teaches contact tracing during an event is provided. Community interaction information for one or more clusters is determined. The community interaction information for a cluster correlates times and physical locations of one or more individuals within an area corresponding to the cluster. It is determined that a first individual has traveled from a first area corresponding to a first cluster to a second area corresponding to a second cluster. The determination is based, at least in part, on correlated times and physical locations of the first individual. One or more at-risk individuals is identified based, at least in part, on the community interaction information of the second cluster.
	Ricciardi et al. (US 7,543,149 B2) teaches a method for securing patient identity comprising accessing an electronic medical records database including patient data for a plurality of patients. Each patient in the electronic medical records database is assigned a unique patient identifier. Patient data for a first patient, including a first patient identifier, is retrieved from the electronic medical records database. The first patient is de-identified from the patient data. De-identifying includes the creation of a first encoded patient identifier responsive to the first patient identifier. The de-identifying results in de-identified first patient data and includes the replacement of the first patient identifier with the first encoded patient identifier. The de-identified first patient data is transmitted to a data warehouse system. The method further comprises identifying a second patient in response to receiving report data that includes a second encoded patient identifier from the data warehouse system. The identifying includes the creation of a second patient identifier responsive to the second encoded patient identifier.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on " receiving, by a server computer, a user identifier from a mobile application on a mobile device operated by a user, wherein the user identifier is provided by the user to the mobile application in response to a user receiving a test result for an infectious disease; applying, by the server computer, a first encryption function to the user identifier to generate a first encrypted output of the use identifier; storing, by the server computer, the first encrypted output of the use identifier in a data storage device; transmitting, by the server computer, a user authentication request to a device of the user using the user identifier; receiving, by the server computer, a user authentication response and contact data from the mobile application, wherein the contact data is collected by the mobile application during contact interactions between the mobile device and one or more other mobile devices; validating, by the server computer, the user authentication response based on the user authentication request; upon validation of the user authentication response, storing, by the server computer, the contact data in association with the first encrypted output of the use identifier in the data storage device; receiving, by the server computer, a data request message comprising a second encrypted output of the use identifier from a third-party computing device; comparing, by the server computer, the first encrypted output of the use identifier to the second encrypted output of the use identifier to determine whether the first encrypted output of the use identifier matches the second encrypted output of the use identifier; responsive to a match, retrieving, by the server computer, the contact data stored in associated with the first encrypted output of the use identifier; and transmitting, by the server computer, a data response message comprising the contact data to the third party computing device.", in combination with all other claim limitations, as it has been recited in independent claims 1, 14 and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/July 29, 2022